 

Exhibit 10.21

 



CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 



EXCLUSIVE LICENSE AGREEMENT

 

 

Re: BLG 10-001, entitled “Generation of CTL Lines with Specificity Against
Multiple
Tumor Antigens or Multiple Viruses;”
BLG 10-048, entitled “Pepmixes to Generate Multiviral CTLs with Broad
Specificity;” and

BLG 16-019 and BLG 16-100, entitled “Immunogenic Antigen Identification from a
Pathogen

and Correlation to Clinical Efficacy”

 

This Exclusive License Agreement (hereinafter called this “Agreement”), to be
effective as of the 16th day of March, 2018 (hereinafter called the “Agreement
Date”), is by and between Baylor College of Medicine (hereinafter called “BCM”),
a Texas nonprofit corporation having its principal place of business at One
Baylor Plaza, Houston, Texas 77030, and Marker Therapeutics, Inc., a corporation
organized under the laws of Delaware and having a principal place of business at
33 5th Avenue N.W., New Brighton, Minnesota (hereinafter, referred to as
“LICENSEE”).

 

WITNESSETH:

 

WHEREAS, BCM’s mission is to advance human health through the integration of
education, research, patient care and community service; and

 

WHEREAS, BCM is the owner of the Subject Technology and Patent Rights as defined
below; and

 

WHEREAS, BCM is willing to grant a royalty bearing, worldwide, exclusive license
to BCM’s rights in the Subject Technology and Patent Rights to LICENSEE on the
terms set forth herein; and

 

WHEREAS, LICENSEE desires to obtain said exclusive license under BCM’s rights in
the Subject Technology and Patent Rights.

 

NOW, THEREFORE, for and in consideration of the promises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto expressly agree as follows:

 

1.              DEFINITIONS AS USED HEREIN

 

1.1               The term “Affiliates” shall mean any Person, directly or
indirectly, controlling, controlled by or under common control with such Person,
for so long as such control exists. For purposes of this definition, “control”
means: (a) direct or indirect ownership of at least fifty percent (50%) of the
entity’s common stock or other ownership interest having the right to vote for
the election of directors of such corporate entity or (b) the possession,
directly or indirectly, of the power to direct, or cause the direction of, the
management or policies of such entity, whether through the ownership of voting
securities, by contract or otherwise.

 

1.2               The term “Agreement” shall have the meaning given such term in
the first paragraph of this Agreement.

 



 -1- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

1.3               The term “Agreement Date” shall have the meaning given such
term in the first paragraph of this Agreement.

 

1.4               The term “Annual Progress Report” shall have the meaning given
such term in Section 5.1.

 

1.5               The term “Applicable Law” shall mean any United States
federal, state, local or foreign law, statute, standard, ordinance, code, rule,
regulation, resolution or promulgation, or any governmental order, or any
license, franchise, permit or similar right granted under any of the foregoing,
or any similar provision having the force or effect of law.

 

1.6               The term “BCM” shall have the meaning given such term in the
first paragraph of this Agreement.

 

1.7               The term “BCM Claims” shall have the meaning given such term
in Section 16.1(i).

 

1.8               The term “BCM Developers” shall mean the following:

 

(i)            BLG 10-001, entitled “Generation of CTL Lines with Specificity
Against Multiple Tumor Antigens or Multiple Viruses,” Ann Leen, Cliona M.
Rooney, Ulrike Gerdemann, Juan F. Vera Valdes;

 

(ii)            BLG 10-048, entitled “Pepmixes to Generate Multiviral CTLs with
Broad Specificity,” Ann Leen, Juan F. Vera Valdes, Cliona Rooney, Ulrike
Gerdemann;

 

(iii)            BLG 16-019, entitled “Immunogenic Antigen Identification from a
Pathogen and Correlation to Clinical Efficacy,” Ann Marie Leen, Pailbel
Aguayo-Hiraldo, Ifigeneia Tzannou, Juan F. Vera Valdes; and

 

(iv)            BLG 16-100, entitled “Immunogenic Antigen Identification from a
Pathogen and Correlation to Clinical Efficacy,” Ann Marie Leen, Sarah Kogan
Nicholas, and Ifigeneia Tzannou.

 

1.9               The term “Commercially Reasonable Efforts” means with respect
to the performing Party, its Affiliates and its Sublicenses, a level of efforts
and resources, not less than reasonable efforts and resources, that is
consistent with the efforts and resources utilized by Persons of similar size,
type and stage of development to develop and commercialize products similar to
the Licensed Products, as applicable, and would typically devote to a product or
compound owned by it or to which is has the rights of the type it has hereunder,
taking into account scientific and commercial factors, including the
competitiveness of alternative third party products in the marketplace, the
patent or other proprietary position of the Licensed Product(s), the regulatory
requirements involved and the potential profitability of the Licensed Product(s)
marketed or to be marketed.

 

1.10           The term “Confidential Information” shall mean any proprietary
and secret ideas, proprietary technical information, know-how and proprietary
commercial information or other similar confidential, non-public or proprietary
information that are owned by the disclosing Party. The term “Confidential
Information” is further defined in Section 17.

 



 -2- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

1.11           The term “Disclosing Party” shall mean the Party disclosing
Confidential Information to the other Party.

 

1.12           The term “Distinct Product” is a Licensed Product for which a
separate and distinct Investigational New Drug (IND) application or Biologics
License Application (BLA), or their non-US equivalents, is required by a
regulatory authority to be filed with respect thereto to clinically develop in
humans and obtain approval to market such product.  For the avoidance of doubt,
any combination product comprising a Licensed Product on the one hand, and
another active agent (whether or not another Licensed Product), on the other
hand, shall be deemed to be a Distinct Product separate from any such Licensed
Product, if the combination product is subject to a separate and distinct IND or
BLA, or their non-US equivalents.  For further avoidance of doubt, a Licensed
Product which is administered as a concurrent therapy (and not a combination
product) along with another product which contains a different active agent,
wherein each product is subject to a separate IND or BLA (or their non-US
equivalents), shall not be considered a different Distinct Product from the
Licensed Product when administered alone.

 

1.13           The term “Field” shall mean all diagnostic and therapeutic
applications or uses in oncology, including, but not limited to, prophylaxis,
adjuvant and treatment.

 

1.14           The term “GAAP” shall mean generally accepted accounting
principles in the United States as in effect from time to time.

 

1.1             The term “Indemnified Parties” shall have the meaning given such
term in Section 16.1(i).

 

1.15           The term “Infringement Claim” shall have the meaning given such
term in Section 9.9.

 

1.16           The term “Instituting Party” shall have the meaning given such
term in Section 9.7(ii).

 

1.17           The term “Legal Costs” shall mean all reasonable legal fees and
expenses, filing or maintenance fees, assessments and all other costs and
expenses related to prosecuting, obtaining and maintaining patent protection on
the Patent Rights in the United States and foreign countries.

 

1.18           The term “Licensed Product(s)” shall mean any product, process or
service that incorporates, utilizes or is made with the use of the Subject
Technology and/or Patent Rights.

 

1.19           The term “LICENSEE” shall have the meaning given such term in the
first paragraph of this Agreement.

 

1.20           The term “Liquidity Event” means the first time one of the
following occurs: (i) the closing of any sale, consolidation, merger or other
transaction, directly or indirectly, in one or a series of related transactions,
in which a “person” or “group” (as such terms are used in Section 13(d) of the
Securities Exchange Act of 1934, as amended) acquires securities of LICENSEE
constituting more than fifty percent (50%) of the total voting power of all of
the then issued and outstanding securities of LICENSEE, or (ii) the sale of all
or substantially all of the business or assets of LICENSEE; provided, however,
that Liquidity Event shall not include the TapImmune Transaction; and provided,
further, that if the TapImmune Transaction occurs, the term LICENSEE, as used in
this definition, shall mean TapImmune Inc. (or any successor thereto).

 



 -3- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

1.21           The term “Liquidity Event Proceeds” means the total amount of
consideration (including cash, securities or other property) paid or received,
or to be paid or received, by LICENSEE or the equity holders of LICENSEE
(including holders of options, warrants and convertible securities) from or in
connection with a Liquidity Event; provided, however, that any contingent
payments will be paid when and if paid to the LICENSEE or the equity holders of
LICENSEE. For the purpose of calculating the value of consideration from or
received or receivable in connection with or in anticipation of a Liquidity
Event, any securities (other than a promissory note) will be valued at the time
of the closing of the Liquidity Event on the same basis as such fair market
value shall be determined in connection with any fee payable to any investment
bank engaged by LICENSEE in connection with such Liquidity Event; provided,
however, that if LICENSEE has not engaged any investment bank in connection with
such Liquidity Event, then any securities will be valued on the following basis:
(i) if such securities are traded on a stock exchange, the securities will be
valued at the average last sale or closing price for the ten (10) trading days
immediately prior to the closing of the Liquidity Event; and (ii) if such
securities are traded primarily in over-the-counter transactions, the securities
will be valued at the mean of the closing bid and asked quotations similarly
averaged over a ten (10) trading day period immediately prior to the closing of
the Liquidity Event. If the TapImmune Transaction occurs, then the term
LICENSEE, as used in this definition, shall mean TapImmune Inc. (or any
successor thereto).

 

1.22           The term “Major Markets” would be any of US, Germany, Italy,
France, Spain, The United Kingdom, or Japan.

 

1.23           The term “Marketing Authorization(s)” shall mean all approvals
necessary from the relevant Regulatory Authority to permit a Party or its
sublicense(s) to market and sell a Licensed Product in a particular country,
including without limitation a New Drug Application and Biologics License
Application.

 

1.24           The term “Net Sales” shall mean on a country-by-country and
License Product-by-Licensed Product basis, with respect to any period for each
country, the gross amounts invoiced by LICENSEE or its Affiliates or
Sublicensees, (each, a “Selling Party”) to unrelated third parties for sales of
a Licensed Product in the Field in such country, less the following deductions
to the extent included in the gross invoiced sales price for such Licensed
Product or otherwise directed paid, incurred, allowed, accrued or specifically
allocated, and documented by the Selling Parties with respect to the sale of
such Licensed Product in such country:

 

(i)            discounts, including customary trade, quantity or cash discounts,
credits adjustments or allowances, including those granted on account of price
adjustments, billing errors, rejected or recalled goods, or damaged goods;

 

(ii)            rebates and chargebacks allowed, given or accrued (including
cash, governmental and managed care rebates, hospital or other buying group
chargebacks, cash and non-cash coupons, retroactive price reductions, and
governmental taxes in the nature of a rebated based on usage levels or sales of
such Licensed Product);

 

(iii)            taxes, including but not limited to sales, excise, turnover,
inventory, value-added, import, export, excise (including annual fees due under
Section 9008 of the United States Patient Protection and Affordable Care Action
of 2010 (Pub. L. No. 111-48) and other comparable laws) and other taxes,levied
on, absorbed, determined or imposed with respect to the sale, production,
transportation, import, export, delivery or use of such Licensed Product
(excluding income or net profit taxes or franchise taxes of any kind);

 



 -4- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

(iv)            reasonable charges for delivery or transportation of Licensed
Products to customers through the use of third party delivery or transportation
services, if separately stated.

 

Net Sales will be determined in accordance with GAAP. Without limiting the
generality of the foregoing, transfers of dispositions of a Licensed Product for
charitable, promotional (including samples), pre-clinical, clinical, or
regulatory purposes will be excluded from Net Sales, as will sales or transfers
of a Licensed Product among the Selling Parties.

 

Subject to the above deductions, Net Sales shall be deemed to occur on, and only
on, the first sale by a Selling Party to a non-sublicensee third party. If
non-monetary consideration is received by a Selling Party for the Licensed
Product in the relevant country, Net Sales will be calculated based on the
average price charged for such Product, as applicable, during the preceding
period, or in the absence of such sales, the fair market value of the Licensed
Product, as applicable, as determined by the Parties in good faith.

 

1.25           The term “Non-Instituting Party” shall have the meaning given
such term in Section 9.7(ii).

 

1.26           The term “Orphan Drug Status” shall mean the period of
exclusivity accompanying an orphan drug/medicines designation granted by a
governmental drug regulatory body, such as FDA or EMA.

 

1.27           The term “Party” shall mean either LICENSEE or BCM, and “Parties”
shall mean LICENSEE and BCM.

 

1.28           The term “Patent Rights” shall mean only BCM’s ownership rights
in the patent applications and patents listed in Appendix A and any and all
divisions, reissues, re-examinations, renewals, continuations,
continuations-in-part (to the extent the claims in the continuations-in-part are
directed to the subject matter described in the patent applications and patents
listed in Appendix A), substitutions, and all patents granted thereon and
extensions thereof, and all other counterpart, pending or issued patents in all
other countries. For the avoidance of doubt, Patent Rights shall also include an
exclusive sublicense in the Field to the exclusive license that BCM received
from Wilson Wolf Manufacturing under the Reciprocal Exclusive License Agreement,
attached as Appendix E.

 

1.29           The term “Person” shall mean any individual or corporation,
association, partnership, limited liability company, joint venture, joint stock
or other company, business trust, trust, organization, university, college,
governmental authority or other entity of any kind.

 

1.30           The term “Receiving Party” shall mean the Party receiving
Confidential Information from the other Party.

 

1.31           The term “Research Collaboration Agreement” shall mean that
certain Research Collaboration Agreement to be negotiated in good faith and
signed, within one hundred eighty (180) days from the Agreement Date, between
BCM and LICENSEE, encompassing research related to the Patent Rights or Subject
Technology created by BCM during the term of the Research Collaboration
Agreement.

 

1.32           The term “Royalties” shall have the meaning given such term in
Section 4.3.

 



 -5- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

1.33           The term “Sale” shall mean the act of selling, leasing, or
otherwise transferring, providing, or furnishing for use for any consideration.
Correspondingly, “Sell” shall mean to make or cause to be made a Sale, and
"Sold" shall mean to have made or caused to be made a Sale.

 

1.34           The term “Subject Technology” shall mean BCM’s rights in the
technical, scientific information, methods, processes, techniques, data and
results, in all cases, whether or not confidential or proprietary, in written,
electronic or other forms, directly related to the Patent Rights, and all BCM
Confidential Information developed as of the Agreement Date, by the Developers
related to the Patent Rights, owned and controlled by BCM and supplied by BCM as
of the Agreement Date (identified in Appendix B), or created by BCM during the
term of and funded under the Research Collaboration Agreement pertaining to the
Field as directed under the LICENSEE’s sponsored research project to develop the
deliverables, together with any progeny, mutants or derivatives thereof supplied
by BCM or created by LICENSEE.

 

1.35           The term “Sublicensee” shall mean any third party to which
LICENSEE or its Affiliates grants any or all of the rights licensed by BCM to
LICENSEE under Section 2.1.

 

1.36           The term “Sublicensing Revenue” shall mean all (i) cash, (ii)
sublicensing fees and (iii) all other payments and the cash equivalent thereof,
which are paid to LICENSEE by the Sublicensees of its rights hereunder, but
excluding the following payments:

 

(i)            payments made in consideration for the issuance of equity or debt
securities of LICENSEE to the extent not exceeding the fair market value
thereof;

 

(ii)            that portion of payments for direct or fully burdened expenses
(collectively not to exceed one hundred fifty percent (150%) of direct expenses)
associated with research or development as calculated in accordance with GAAP,
to the extent that such expenses are incurred after the date of and in
connection with such sublicense;

 

(iii)            royalties on sales of Licensed Products by the Sublicensee
(payment for which has been otherwise provided in Paragraph 4.3);

 

(iv)            milestone payments for Distinct Products by the Sublicensee
(payment for which has been otherwise provided in Paragraph 4.4);

 

(v)            payments for supply of Licensed Products for use in clinical
trials by or on behalf of, or for resale by, the Sublicensee;

 

(vi)            withholding taxes or other amounts actually withheld from the
amounts paid to LICENSEE; and

 

(vii)            amounts received in connection with a merger, consolidation or
sale of substantially all of the business or assets of LICENSEE, subject to the
one-time liquidity incentive as stipulated in Section 4.6.

 



 -6- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

1.37           The term “TapImmune Transaction” shall mean the contemplated
merger of LICENSEE with and into a wholly-owned subsidiary of TapImmune Inc.,
pursuant to which, among other things, the shareholders of LICENSEE will receive
common stock and warrants of TapImmune Inc. constituting approximately 50% of
the issued and outstanding securities of TapImmune Inc. (and, for the avoidance
of doubt, any shares of LICENSEE held by BCM shall be treated the same as other
outstanding shares of the same class in such transaction). If the TapImmune
Transaction occurs, then the term LICENSEE, as used in this definition, shall
mean TapImmune Inc. (or any successor thereto).

 

1.38           The term “Term” shall have the meaning given such term in Section
10.

 

1.39           The term “Third Party Activities” shall have the meaning given
such term in Section 9.7.

 

1.40           The term “Valid Claim” shall mean, with respect to a particular
country, (a) a claim of a pending patent application within the Patent Rights
that has been pending for no more than seven (7) years following the earliest
national stage filing date for such patent or patent application, that is being
prosecuted in good faith, and that has not been abandoned, finally rejected or
expired without the possibility of appeal or refiling or (b) a claim of an
issued and unexpired patent included within the Patent Rights, which has not
been revoked, or held unenforceable or invalid by a decision of a court or other
governmental agency of competent jurisdiction, which decision is unappealed or
unappealable within the time allowed for appeal and which has not been
cancelled, withdrawn, abandoned, disclaimed, denied, or admitted to be invalid
or unenforceable through reissue, disclaimer or otherwise. For clarity, a claim
of a patent application that ceased to be a Valid Claim under clause (a) before
it issued because it had been pending too long, but subsequently issued and is
otherwise described by this clause (b) shall again be considered to be a Valid
Claim once it issues; provided that with respect to the payment of any royalties
if said claim with said pendency period subsequently issues said pending claim,
shall be considered a Valid Claim, during the entire pendency period in the
Patent Rights. A Licensed Product is covered by a Valid Claim if its
manufacture, use, sale, offer of sale, marketing, commercialization,
distribution, importation or exportation by LICENSEE in a given country would,
but for the rights granted by BCM to LICENSEE under this Agreement, infringe
such Valid Claim.

 

2.               License Grant. Subject to the reservations of rights set forth
in Paragraph 2.2, BCM hereby grants to LICENSEE and,GRANT OF LICENSE

 

2.1               License Grant. Subject to the reservations of rights set forth
in Paragraph 2.2, BCM hereby grants to LICENSEE and, at LICENSEE's option, to
its Affiliates, an exclusive, worldwide, sublicensable license under BCM’s
rights in the Patent Rights and Subject Technology, to make, have made, use,
market, sell, offer to sell, lease, import, or export Licensed Products in the
Field.

 

2.2               Restrictions on License. The grant in Section 2.1 shall be
further subject to, restricted by and be non-exclusive with respect to:

 

(i)            the making or use of the Subject Technology and Patent Rights by
BCM for its non-commercial research, patient care, teaching and other
educationally related purposes;

 

(ii)            the making or use of the Subject Technology and Patent Rights by
the Developers for non-commercial research purposes at academic or research
institutions;

 



 -7- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

(iii)            any non-exclusive license of the Subject Technology and/or
Patent Rights that BCM grants to other academic or research institutions for
non-commercial research purposes;

 

(iv)            the making or use of the Subject Technology and Patent Rights by
academic and research institutions for internal, non-commercial research
purposes pursuant to any license granted in accordance with clause (iii) above;
and

 

(v)            any nonexclusive license of the Subject Technology and/or Patent
Rights that BCM is required by law or regulation to grant to the United States
of America or to a foreign state pursuant to an existing or future treaty with
the United States of America.

 

2.3               Government Reservation. Rights under this Agreement are
subject to rights required to be granted to the Government of the United States
of America pursuant to 35 USC Sections 200-212, including a nonexclusive,
nontransferable, irrevocable, paid-up license to practice or have practiced for
or on behalf of the United States the subject inventions throughout the world.

 

2.4               No Implied Licenses. Except as otherwise specifically set
forth herein, only the licenses granted pursuant to the express terms of this
Agreement shall be of any legal force and effect. No license or other
intellectual property rights shall be created by implication in any patents,
technology and/or Confidential Information owned by BCM or controlled by BCM
with the right to license, even if such patents, technology, or Confidential
Information is necessary to exploit the Subject Technology and/or Patent Rights.

 

3.               License Grant. Subject to the reservations of rights set forth
in Paragraph 2.2, BCM hereby grants to LICENSEE and,DILIGENCE

 

3.1               LICENSEE will, and will cause its Affiliates and each of its
Sublicensees, to use Commercially Reasonable Efforts to develop and
commercialize Licensed Product(s) in at least one of the Major Markets as soon
as practicable.

 

3.2               With respect to development toward a Licensed Product,
LICENSEE will accomplish each of the following diligence milestones by the dates
set forth herein.

 

(i)            Dosing of first patient in a phase II clinical trial (or foreign
equivalent) of a Licensed Product for the first clinical indication on or before
the second anniversary of the Agreement Date;

 

(ii)            Dosing of first patient in a phase II clinical trial (or foreign
equivalent) of a Licensed Product for a second clinical indication on or before
the date that is 180 days following the second anniversary of the Agreement
Date; and

 

(iii)            Dosing of first patient in a phase II clinical trial (or
foreign equivalent) of a Licensed Product for a third clinical indication on or
before the third anniversary of the Agreement Date.

 



 -8- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

3.3               Beginning on the first anniversary of the Agreement Date and
continuing annually until the first commercial Sale of the first Licensed
Product, LICENSEE will, and will cause its Affiliates and each of its
Sublicensees to provide annual summary updates to BCM summarizing the activities
undertaken by LICENSEE, its Affiliates and each of its Sublicensees to continue
the development and commercialization of the Licensed Products. In the event
that BCM determines that LICENSEE or its Affiliates and its Sublicensees have
not used Commercially Reasonable Efforts to continue the development and
commercialization of Licensed Products or has failed to achieve a Diligence
Milestone, BCM will have the right to provide a written request to LICENSEE to
provide further written evidence that LICENSEE, its Affiliates and each of its
Sublicensees has undertaken continual and regular activities to continue the
Licensed Products development and commercialization. In the event that LICENSEE
is unable to show that it, its Affiliates and/or each of its Sublicensees have
undertaken such continual regular activities to develop and commercialize the
Licensed Products, then LICENSEE (on behalf of it and its Affiliates and each of
its Sublicensees) will have an obligation to provide a detailed development plan
to BCM for the continued development and commercialization of the Licensed
Products, and would thereafter provide summary updates of activities every six
(6) months. If such activities thereafter continued to show a lack of
Commercially Reasonable Efforts for the development and commercialization of the
Licensed Products, then BCM would have the right to terminate the license. The
Parties agree that if they are unable to agree as to whether the evidence
provided by LICENSEE (on behalf of it and its Affiliates and each of its
Sublicensees) shows continual and regular activities to continue the Licensed
Product development and commercialization, a third-party arbitrator would be
jointly retained to review the evidence and make an independent determination
and such determination will be final. LICENSEE’s obligation to provide summary
updates will stop upon the first commercial Sale of a Licensed Product in a
Major Market.

 

3.4               Notwithstanding the foregoing, the Parties acknowledge that it
might be commercially reasonable, under certain circumstances, for LICENSEE to
determine not to launch a Licensed Product in a specific country, and failure
under such circumstances to launch such Licensed Product shall not be a breach
of this Agreement.

 

4.              License Grant. Subject to the reservations of rights set forth
in Paragraph 2.2, BCM hereby grants to LICENSEE and, PAYMENTS

 

4.1               Equity Award. As partial consideration for the rights conveyed
by BCM under this Agreement, LICENSEE shall issue shares of common stock, par
value $0.0001 per share, in LICENSEE to BCM in an amount equal to twelve percent
(12%) of the total outstanding shares of common stock of LICENSEE on a
fully-diluted basis as of the Agreement Date. LICENSEE represents and warrants
that such securities shall be (i) duly authorized, validly issued, fully paid
and nonassessable and (ii) free and clear of all liens (other than any
restrictions under applicable securities laws). LICENSEE shall issue one or more
certificates evidencing such common stock to BCM within 15 business days of the
execution of this Agreement.

 

4.2               Responsibility for Legal Costs. In addition to the foregoing
license execution fee, LICENSEE shall reimburse BCM for all Legal Costs incurred
prior to execution of this Agreement. Such payment shall be due within thirty
(30) days of receipt of invoice from BCM. As provided for in Paragraph 9.1
herein, LICENSEE will be responsible for all Legal Costs incurred after the
Agreement Date. LICENSEE’s share of Legal Costs shall be reduced on a pro-rata
basis should BCM license additional fields of use to a third party(ies). BCM
agrees to provide LICENSEE with thirty (30) days’ written notice should BCM
license additional fields of use to other third parties. With respect to any
disputed payment, such dispute shall be resolved via the Dispute Resolution
process set forth in Section 14.

 



 -9- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

4.3               Royalty on Net Sales. In addition to the foregoing, subject to
the terms and conditions of this Agreement, LICENSEE shall pay BCM a royalty on
Net Sales on a country-by-country basis as set forth below. Collectively the
royalty payments that are the subject of this Paragraph 4.3 are termed
“Royalties” for purposes of this Agreement and shall be due and payable as
provided in Section 5 and delivered to BCM in accordance with the invoice
instructions provided below.

 

Condition Royalty on Net Sales Orphan Drug Status? Valid Claim? Duration
Aggregate Net Sales per Calendar Year 1 0.65% No No 10 years post first
commercial Sale Less than $500M 2 [***REDACTED***]% Yes No Until Orphan Drug
Status expires, then reverts to condition 1

Less than

$500M

3 [***REDACTED***]% No Yes Life of patent having a Valid Claim covering such
Licensed Product(s)

Less than

$500M

4 [***REDACTED***]% Yes Yes Until Orphan Drug Status expires, then reverts to
condition 3

Less than

$500M

5 [***REDACTED***]% No No 10 years post first commercial Sale $500M to $1.0B 6
[***REDACTED***]% Yes No Until Orphan Drug Status expires, then reverts to
condition 5 $500M to $1.0B 7 [***REDACTED***]% No Yes Life of patent having a
Valid Claim covering such Licensed Product(s) $500M to $1.0B 8 [***REDACTED***]%
Yes Yes Until Orphan Drug Status expires, then reverts to condition 7 $500M to
$1.0B 9 [***REDACTED***]% No No 10 years post first commercial Sale $1.0B and
over 10 [***REDACTED***]% Yes No Until Orphan Drug Status expires, then reverts
to condition 9 $1.0B and over 11 [***REDACTED***]% No Yes Life of patent having
a Valid Claim covering such Licensed Product(s) $1.0B and over 12
[***REDACTED***]% Yes Yes Until Orphan Drug Status expires, then reverts to
condition 11 $1.0B and over 13 5.00% Yes Yes Blockbuster Product; reverts to
4.25% upon expiration of Orphan Drug Status, or in the event Orphan Drug Status
was not granted $2.0B and over

  



 -10- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

(i)            Third-Party Royalty Reduction. If LICENSEE, its Affiliate or a
Sublicensee becomes obligated to pay additional royalties to a third party(ies)
with respect to third party-owned patent rights or technology necessary for the
use, manufacture or sale of a Licensed Product, LICENSEE may deduct
[***REDACTED***] percent ([***REDACTED***]%) of the amount owing to such third
party(ies) from the amounts owing to BCM with respect to such Licensed Product;
provided that (i) LICENSSE shall provide BCM with documentation supporting such
obligations and the amount thereof to the reasonable satisfaction of BCM and
(ii) under no circumstance shall the royalties due to BCM be less than
[***REDACTED***] percent ([***REDACTED***]%) of the amount that would otherwise
have been payable under Paragraph 4.3 as a result of such deduction.

 

(ii)            Combination Product. In the event that a Licensed Product is
sold in combination with another product, component or service for which no
royalty would be due hereunder if sold separately, Net Sales from such
combination sales for purposes of calculating the amounts due under this
Paragraph 4.3 shall be calculated by multiplying the Net Sales of the
combination product by the fraction A/(A + B), where A is the average gross
selling price during the previous calendar quarter of the Licensed Product sold
separately and B is the gross selling price during the previous calendar quarter
of the combined product(s), component(s) and/or service(s). In the event that a
substantial number of such separate sales were not made during the previous
calendar quarter then the Net Sales shall be as reasonably allocated by LICENSEE
between such Licensed Product and such other product(s), component(s) or
service(s) based upon their relative importance and proprietary protection.

 

(iii)            Single Royalty. Only one royalty under Paragraph 4.3 shall be
paid with respect to each unit of Licensed Product sold, without regard to
whether more than one Valid Claim within the Patent Rights is applicable to such
unit. It is understood that no royalty shall be due with respect to use or
transfers of Licensed Products for use in research or development activities
prior to regulatory approval of said Licensed Product(s) and the first
commercial Sale.

 

4.4               Milestone Payments. LICENSEE shall also pay BCM the following
one-time milestone payments set forth below following the first achievement of
such milestone by LICENSEE, its Affiliate or Sublicensee:

 

(i)            Upon the first dosing of the first patient in the first phase III
clinical trial (or foreign equivalent) for the first (1st) Distinct Product,
LICENSEE shall make a [***REDACTED***] dollar($[***REDACTED***]) payment to BCM;

 

(ii)            Upon the first dosing of the first patient in the first phase
III clinical trial (or foreign equivalent) for the second (2nd) Distinct
Product, LICENSEE shall make a [***REDACTED***] dollar ($[***REDACTED***])
payment to BCM;

 



 -11- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

(iii)            Upon receipt of final FDA approval of the first Marketing
Authorization for the first (1st) Distinct Product, LICENSEE shall make a
[***REDACTED***] dollar($[***REDACTED***]) payment to BCM;

 

(iv)            Upon receipt of final FDA approval of the first Marketing
Authorization for the second (2nd) Distinct Product, LICENSEE shall make a
[***REDACTED***] dollar ($[***REDACTED***]) payment to BCM; and

 

(v)            Upon first attainment of annual Net Sales of greater than five
hundred million ($500,000,000) for the first (1st) Distinct Product, LICENSEE
will make a [***REDACTED***] dollar ($[***REDACTED***]) payment to BCM;

 

(vi)            Upon first attainment of annual Net Sales of greater than five
hundred million ($500,000,000) for the second (2nd) Distinct Product, LICENSEE
will make a [***REDACTED***] dollar ($[***REDACTED***]) payment to BCM;

 

(vii)            Upon first attainment of annual Net Sales of greater than one
billion ($1,000,000,000) for the first (1st) Distinct Product, LICENSEE will
make a [***REDACTED***] dollar ($[***REDACTED***]) payment to BCM;

 

(viii)            Upon first attainment of annual Net Sales of greater than one
billion ($1,000,000,000) for the second (2nd) Distinct Product, LICENSEE will
make a [***REDACTED***] dollar ($[***REDACTED***]) payment to BCM;

 

(ix)            Upon first attainment of annual Net Sales of greater than two
billion ($2,000,000,000) for any of the Distinct Products, LICENSEE will make a
[***REDACTED***] dollar ($[***REDACTED***]) payment to BCM. For the avoidance of
doubt, this payment is a one-time payment that will be paid for the first
Licensed Product that attains annual Net Sales of greater than $2,000,000,000;
and

 

(x)            LICENSEE shall notify BCM in writing within thirty (30) days
following the achievement of each milestone. The annual Net Sales for Distinct
Products subject to the Net Sales level-dependent milestone payments shall be
calculated on a calendar year basis, beginning January 1st and ending December
31st. BCM will then invoice LICENSEE for payment of such milestone and LICENSEE
shall pay the invoice within fifteen (15) days upon receipt of the invoice.
Milestones are to be paid regardless of whether LICENSEE, its Affiliate or
LICENSEE’s Sublicensee attains such milestone.

 

4.5               Sublicense Revenue Payments. In the event LICENSEE sublicenses
the Subject Technology and Patent Rights under this Agreement, LICENSEE agrees
to pay to BCM all Sublicensing Revenue received by LICENSEE under the applicable
sublicense agreement according to the following schedule:

 

(i)            [***REDACTED***] percent ([***REDACTED***]%) of Sublicensing
Revenue shall be payable to BCM if the sublicense agreement is executed before
the first dosing of the first patient in the first phase II clinical trial for
the first (1st) Licensed Product;

 



 -12- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



  

(ii)            [***REDACTED***] percent ([***REDACTED***]%) of Sublicensing
Revenue shall be payable to BCM if the sublicense agreement is executed on or
after the first dosing of the first patient in the first phase II clinical trial
for the first (1st) Licensed Product, but before the first dosing of the first
patient in the first pivotal/phase III clinical trial for the first (1st)
Licensed Product;

 

(iii)            [***REDACTED***] percent ([***REDACTED***]%) of Sublicensing
Revenue shall be payable to BCM if the sublicense agreement is executed on or
after the first dosing of the first patient in the first pivotal/phase III
clinical trial for the first (1st) Licensed Product; and

 

(iv)            [***REDACTED***] percent ([***REDACTED***]%) of Sublicensing
Revenue shall be payable to BCM if the sublicense agreement is executed on or
after receipt of the final FDA approval (or its equivalent in other
jurisdictions) of the first Marketing Authorization for the first (1st) Licensed
Product.

 

(v)            To the extent that Sublicense Revenue represents an unallocated
combined payment for both a sublicense of the Patent Rights and Subject
Technology as well as other third party-owned intellectual property,
undertakings or subject matter, such Sublicense Revenue from such sublicensing
arrangement for purposes of calculating payments due to BCM shall be reasonably
allocated by LICENSEE between such Patent Rights and Subject Technology and such
other intellectual property, undertakings or subject matter, based on their
relative value consistent with comparable industry standard arms’ length
transactions, provided that (i) LICENSEE shall provide BCM with documentation
supporting such allocation to the reasonable satisfaction of BCM and (ii) under
no circumstance shall the percentage of sublicense revenue due BCM be less than
[***REDACTED***] percent ([***REDACTED***]%) of the amounts stipulated in
Section 4.5(i) through (iv). If BCM reasonably disputes LICENSEE’s allocation of
Sublicense Revenue with respect to a particular sublicense, then, upon written
notice by either Party to the other, such dispute may be submitted for
resolution pursuant to Section 14. Neither Party shall be deemed in breach of
this Agreement by reason of a failure to agree on such amount (or with respect
to LICENSEE, to pay the disputed amount); provided in the case of LICENSEE, that
it has paid the undisputed portion of such Sublicense Revenue and, following
resolution pursuant to Section 14 promptly pays any amount determined to be due
thereunder.

 

4.6               One-Time Liquidity Incentive. Within sixty (60) days upon the
first occurrence of a Liquidity Event, LICENSEE will make or cause to be made a
one-time cash milestone payment to BCM equal to [***REDACTED***] percent
([***REDACTED***]%) of the Liquidity Event Proceeds, provided, that if any
portion of the Liquidity Event Proceeds is a contingent payment, any such
contingent amounts shall be paid when and if such amounts are paid to LICENSEE
or its equity holders. This payment obligation will terminate if LICENSEE
terminates this Agreement within two (2) years of the Agreement Date and no
Liquidity Event has occurred prior to such termination, but will otherwise
remain applicable and shall survive termination or expiration of this Agreement.
Upon the payment of the Liquidity Event Proceeds to BCM upon consummation of a
Liquidity Event, all rights of BCM under this Section 4.6 shall thereafter
terminate.

 

4.7               Payment Addresses. Payments sent by check are to be made
payable to “Baylor College of Medicine” and shall be sent to the address below.
If payments are sent by wire transfer, they shall be sent using wiring
instructions provided in Appendix D. All payments shall reference BLG number(s)
listed on the front page of the Agreement.

 



 -13- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

BCM Tax ID #: 74-1613878 

Baylor College of Medicine 

Licensing Group 

P.O. Box 301503 

Dallas, Texas 75303-1503 

Telephone No.  713-798-6821 

Facsimile No.  713-798-1252 

E-Mail: blg@bcm.tmc.edu

 

4.8               Payments shall be deemed received only upon confirmation that
all funds have been received by the LICENSING GROUP as referenced above.
LICENSEE hereby accepts responsibility for ensuring that payment is addressed
correctly.

 

4.9               LICENSEE Payment Contact. For questions about payments, BCM
can contact LICENSEE at the address below:

 

Marker Therapeutics, Inc. 

ATTN: President and CEO 

33 5th Avenue N.W. 

New Brighton, Minnesota 

Telephone No. 651-628-9259 

Facsimile No. 651-628-9507 

E-Mail: john.wilson@wilsonwolf.com

 

4.10           Payment Conditions. All payments due hereunder are payable in
United States dollars. No transfer, exchange, collection or other charges,
including any wire transfer fees, shall be deducted from such payments. For
sales of Licensed Products in currencies other than the United States, LICENSEE
shall use exchange rates published in The Wall Street Journal on the last
business day of the six (6) month period that such payment is due.

 

4.11           Late Payments. Late payments shall be subject to a charge of
[***REDACTED***] percent ([***REDACTED***]%) per month, the interest being
compounded annually, or [***REDACTED***] dollars ($[***REDACTED***]), whichever
is greater. LICENSEE shall calculate the correct late payment charge, and shall
add it to each such late payment. Said late payment charge and the payment and
acceptance thereof shall not negate or waive the right of BCM to seek any other
remedy, legal or equitable, to which it may be entitled because of the
delinquency of any payment. LICENSEE shall indemnify BCM for all attorneys' fees
and costs BCM incurs in obtaining a full payment of that which is owed to BCM.

 

4.12           Taxes. LICENSEE may withhold from payment made to BCM under this
Agreement any tax required to be withheld by LICENSEE under the laws of the
country or jurisdiction where LICENSEE has commercially sold Licensed Product(s)
or any other Applicable Law. If any tax is withheld by LICENSEE, LICENSEE shall
provide BCM receipts or other evidence of such withholding and payment to the
appropriate tax authorities on a timely basis following that tax payment.

 



 -14- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

5.              REPORTING

 

5.1               Annual Progress Report. No later than sixty (60) days after
December 31 of each calendar year, LICENSEE shall provide to BCM a written
annual progress report describing LICENSEE's progress on all research and
development and commercial activities, during the most recent twelve (12) month
period ending December 31 and plans for the forthcoming year (“Annual Progress
Report”). If multiple technologies are covered by the license granted hereunder,
the progress report shall provide the information set forth above for each
technology. At BCM’s request, LICENSEE shall also provide any reasonable
additional data BCM requires to evaluate LICENSEE’s performance of its
obligations hereunder. For the avoidance of doubt, any such report and data
shall be the Confidential Information of LICENSEE.

 

5.2               Notification of First Sale. LICENSEE shall notify BCM the date
on which LICENSEE (including any Affiliate) and/or the Sublicensees make a first
commercial Sale of a Licensed Products in each country in which it occurs within
thirty (30) days of occurrence.

 

5.3               Royalty Reports. LICENSEE shall submit to BCM within
forty-five (45) days after March 31, June 30, September 30 and December 31, a
written report on a form provided by BCM (a current version of which is attached
as Appendix C) setting forth for such calendar quarter at least the following
information:

 

(i)            the number of Licensed Products sold by LICENSEE and Sublicensees
in each country;

 

(ii)            total billings for such Licensed Products;

 

(iii)            the gross amount of monies or cash equivalent or other
consideration which is received for sales, leases, licenses or other modes of
transfer of Licensed Products by LICENSEE;

 

(iv)            the identity of that consideration which is received instead of
money for sales, leases, licenses or other modes of transfer of Licensed
Products by LICENSEE;

 

(v)            aggregate deductions from the gross amount as expressly permitted
herein to determine the Net Sales thereof, for the avoidance of doubt, LICENSEE
will not provide itemized deductions from gross sales to Net Sales;

 

(vi)            the amount of Royalties due thereon, or, if no Royalties are due
to BCM for any reporting period, the statement that no Royalties are due;

 

(vii)            the amount of Sublicensing Revenue received by LICENSEE; and

 

(viii)            the amount of other payments due BCM, including but not
limited to, milestone payments, minimum royalty payments and maintenance fee
payments.

 

 The royalty report shall be certified as correct by an officer of LICENSEE.
After termination, but not expiration, of this Agreement, LICENSEE will continue
to submit royalty reports and payments to BCM as per LICENSEE’s obligations
under this Agreement until all Licensed Products made, used, marketed, leased or
imported under this Agreement have been sold, destroyed or expired.

 



 -15- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

5.4               Payment to Accompany Royalty Reports. LICENSEE shall pay to
BCM with each such Royalty report the amount of Royalties and other payments due
with respect to such calendar quarter.

 

5.5               Notification of Merger or Acquisition. In the event of
acquisition, merger, change of corporate name, or change of make-up,
organization, or identity, LICENSEE shall notify BCM in writing within thirty
(30) days after the closing date of such event.

 

5.6               Entity Status. If LICENSEE or Sublicensee does not qualify as
a “small entity” as provided by the United States Patent and Trademark Office,
LICENSEE must notify BCM immediately.

 

6.           TRANSFER OF SUBJECT TECHNOLOGY

 

6.1               Transfer Schedule. Upon receipt of the equity award described
in Paragraph 4.1, BCM shall, within thirty (30) days thereof, provide LICENSEE
with reasonable quantities of the Subject Technology. The Parties understand and
agree that BCM will use reasonable efforts to provide the Subject Technology
within thirty (30) days of receipt of the license fee, however the Parties
acknowledge that unforeseen circumstances might delay delivery and such failure
to provide the Subject Technology based on such unforeseen circumstances shall
not be considered a breach of this Agreement by BCM.

 

6.2               Transfer Address and Payment. Such Subject Technology shall be
sent to the address below, via UPS overnight courier using LICENSEE’s courier
account number [***REDACTED***].

 

Marker Therapeutics, Inc.

ATTN: President and CEO

33 5th Avenue N.W.

New Brighton, Minnesota

Telephone No. 651-628-9259

Facsimile No. 651-628-9507 

E-Mail: john.wilson@wilsonwolf.com

 

7.           RECORDS AND INSPECTION

 

7.1               Accounting Records. LICENSEE shall maintain, and shall cause
its Sublicensees to maintain, complete and accurate records relating to the
rights and obligations under this Agreement and any amounts payable to BCM in
relation to this Agreement, which records shall contain sufficient information
to permit BCM to confirm the accuracy of any reports delivered to BCM and
compliance in other respects with this Agreement. The relevant party shall
retain such records for at least five (5) years following the end of the
calendar year to which they pertain.

 



 -16- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

7.2               Audit by BCM. During the Term of this Agreement as defined
below and for a period of two (2) years thereafter, BCM or its representatives
shall have the right to inspect the books and records of LICENSEE in conjunction
with the performance of LICENSEE’s obligations under the terms and conditions of
this Agreement. The scope of such audit and inspection activities may include
the review of records supporting activities performed by LICENSEE in conjunction
with its obligations under this Agreement, as well as processes and related
process internal controls and support systems, the quality and accuracy of which
are directly related to the performance of LICENSEE’s obligations under the
terms and conditions of this Agreement. LICENSEE agrees to provide
representatives of BCM reasonable access to books, records, systems and
processes, and shall cooperate fully with BCM’s representatives in support of
their inspection and audit activities during LICENSEE’s normal business hours.
Prior to commencing an audit, BCM shall require the representatives performing
the audit enter into an appropriate confidentiality agreement, obligating the
representatives to be bound by obligations of confidentiality and restrictions
on use of such Confidential Information that are not less restrictive than the
obligations set forth in Section 17.

 

In respect for each audit of LICENSEE’s books and records: (i) the LICENSEE may
be audited only once per year, (ii) no records for any given year for LICENSEE
may be audited more than once; provided that the LICENSEE’s records shall still
be made available if such records impact another financial year which is being
audited, and (iii) BCM shall only be entitled to audit books and records of
LICENSEE from the five (5) calendar years prior to the calendar year in which
the audit request is made.

 

In order to initiate an audit for a particular calendar year, BCM must provide
LICENSEE with written notice of one or more proposed dates of the audit not less
than thirty (30) days prior to the first proposed date. LICENSEE will reasonably
accommodate the scheduling of such audit and the Parties shall mutually agree on
the audit date. LICENSEE shall provide BCM with full and complete access to the
applicable books and records and otherwise reasonably cooperate with such audit.

 

7.3               Payment Deficiency. If a payment deficiency is determined,
LICENSEE and it Sublicensee(s), as applicable, shall pay the outstanding amounts
within thirty (30) days of receiving written notice thereof, plus interest on
such outstanding amounts as described in Section 5.

 

7.4               Responsibility for Audit Costs. BCM will pay for any audit
done under Paragraph 7.2. However, in the event that the audit reveals an
underpayment of Royalties or fees by more than five percent (5%) for the period
being audited, the cost of the audit shall be paid by LICENSEE. If the
underpayment is less than five percent (5%) but more than two percent (2%) for
the period being audited, LICENSEE and BCM shall each pay fifty percent (50%) of
the cost of the audit.

 

7.5               Use of Audit Information. Any information received by BCM
pursuant to this Section 7 shall be deemed to be Confidential Information for
the purposes of Section 17. Such information shall be used solely for the
purpose for which the audit was conducted.

 

8.           SUBLICENSES

 

All sublicenses granted by LICENSEE of its rights hereunder shall be consistent
with and subject to the terms and conditions of this Agreement and LICENSEE
shall remain fully responsible to BCM for the performance of its Sublicensees
with respect to LICENSEE's obligations under the terms of this Agreement. Any
act or omission of a Sublicensee which would be a material breach of this
Agreement if performed by LICENSEE shall be deemed to be a breach by LICENSEE of
this Agreement susceptible to cure within the cure period specified in Section
11.1. Each sublicense agreement granted by LICENSEE shall include an audit right
of the same scope as provided in Section 7 hereof with respect to LICENSEE.
LICENSEE shall give BCM prompt notification of the identity and address of each
Sublicensee with whom it concludes a sublicense agreement and shall supply BCM
with a copy of each such sublicense agreement.

 



 -17- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

9.           PATENTS AND INFRINGEMENT

 

9.1               Patent Prosecution Responsibility. For the Term of this
Agreement as defined below, BCM shall be responsible for filing, prosecuting and
maintaining all patent applications and patents included in the Patent Rights,
and LICENSEE agrees to pay all previously unreimbursed Legal Costs, which Legal
Costs shall be reduced on a pro-rata basis on a patent or patent application
basis should BCM license such patent or patent application in additional fields
of use to any third party. BCM shall select all outside counsel for prosecution
of the Patent Rights and such counsel shall represent BCM in such prosecution.
For so long as LICENSEE is the sole LICENSEE of the Patent Rights, BCM shall
instruct its patent counsel to invoice LICENSEE directly for all such Legal
Costs. LICENSEE agrees to pay all such invoices within thirty (30) days of
receipt.

 

9.2               Notification of Intent Not to Pursue. In the event that
LICENSEE decides not to pay for the costs associated with either: (i) the
prosecution of certain patent applications within the Patent Rights to issuance
or (ii) maintenance of any United States or foreign issued patent on the Patent
Rights, LICENSEE shall timely notify BCM in writing thereof. LICENSEE's right
under this Agreement to practice the invention under the patent not being
pursued shall immediately terminate upon the giving of such notice. If LICENSEE
fails to notify BCM at least thirty (30) calendar days prior to the deadline for
taking any action for such patent or patent application, as the case may be, for
BCM to assume said costs prior to the abandonment or expiration of any Patent
Rights, LICENSEE shall be considered in default of this Agreement as per that
Patent Right.. LICENSEE’s right under this Agreement to practice the invention
under the patent or patent application for which LICENSEE does not pay for its
share (as set forth in Section 9.1) shall immediately terminate with respect to
such jurisdiction upon the giving of such notice.

 

9.3               Notification of Patent Prosecution Action. BCM agrees to keep
LICENSEE fully informed, at LICENSEE's expense, of all prosecutions and other
actions pursuant to this Section 9, including submitting to LICENSEE all serial
numbers and filing dates, and copies of all substantive documentation submitted
to, or received from, the patent offices in connection therewith. With respect
to any substantive submissions that BCM is requires to or otherwise intends to
submit to a patent office with respect to a Patent Right, BCM shall act in good
faith and provide a draft of such submission to LICENSEE for its review and
comment as soon as reasonably practical prior to the deadline for, or the
intended filing date of, such submission. LICENSEE shall have the right to
review and comment upon any such submission by BCM to a patent office, and will
provide such comments within thirty (30) days after receiving such submission
(provided, that if no comments are received prior to the deadline for such
submission, then BCM may proceed with such submission. BCM shall consider in
good faith any suggestions or recommendations of LICENSEE concerning the
preparation, filing, prosecution and maintenance thereof as may be applicable to
the Field.

 

9.4               Extension of Patent Term for Licensed Products. LICENSEE shall
have the first right, but not the obligation, to seek patent term extension,
including supplemental protection certificates and the like available under
Applicable Law, under the Patent Rights, for Licensed Product(s). BCM shall
cooperate with LICENSEE in seeking patent term extensions for Licensed
Product(s) under the Patent Rights pertaining solely in the Field; provided,
however, that if patent term extension is to be pursued by a third party before
LICENSEE for a patent licensed to the third party in any separate field of use
and contains Valid Claims both within and outside and/or overlapping the Field,
then BCM shall notify LICENSEE so that all the Parties can work in good faith to
determine which Party is to pursue the patent term extension. All such actions
shall be at LICENSEE’s expense.

 



 -18- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

9.5               Patent Procedures for Biosimilars. The Parties shall
cooperate, at LICENSEE’s expense, with respect to the content and submission of
any patent listings in connection with patent linkage systems and/or a
generic/biosimilar application filing, in each case in the Field, including
providing the third party generic/biosimilar application with a list of patents
that could reasonably be asserted; and a designation of patents available for
license.

 

9.6               Cooperation. BCM agrees to reasonably cooperate with LICENSEE,
at LICENSEE’s expense, to whatever extent is reasonably necessary to provide
LICENSEE the full benefit of the license granted herein.

 

9.7               Infringement Procedures. During the Term of this Agreement as
defined below, each Party shall promptly inform the other of any suspected
infringement of any claims in the Patent Rights or the misuse, misappropriation,
theft or breach of confidence or other proprietary rights in or to the Subject
Technology and/or Patent Rights by a third party (collectively “Third Party
Activities”), and with respect to such activities as are suspected. Any action
or proceeding against such Third Party Activities shall be instituted as
following:

 

(i)            BCM shall have the first right, but not the obligation, to
institute an action or proceeding against Third Party Activities. If BCM fails
to bring such an action or proceeding within a period of three (3) months after
receiving notice or otherwise having knowledge of such Third Party Activities,
then LICENSEE shall have the right, but not the obligation, to prosecute the
same solely with respect to the activities in the Field at its own expense,
using legal counsel of its choice acceptable to BCM, whose acceptance shall not
be unreasonably withheld, conditioned, or delayed.

 

(ii)            The Party not instituting the action or the proceeding (the
“Non-Instituting Party”) will reasonably cooperate with the Party instituting
the action or the proceeding (the “Instituting Party”) in such action. In
addition, if the Non-Instituting Party cooperates in such action, such
cooperation shall be at the Instituting Party’s sole expense. Should either BCM
or LICENSEE commence action under the provisions of this Paragraph 9.7 and
thereafter elect to abandon the same, it shall give timely notice to the other
Party who may, if it so desires, continue prosecution of such action or
proceeding. All recoveries, whether by judgment, award, decree or settlement,
from infringement of any claims in the Patent Rights or the misuse,
misappropriation, theft or breach of confidence or other proprietary rights in
or to the Subject Technology and/or Patent Rights by a third party shall be
apportioned as follows: (a) the Party bringing the action or proceeding shall
first recover an amount equal the costs and expenses incurred by such Party
directly related to the prosecution of such action or proceeding, (b) the Party
cooperating in such action or proceeding shall then recover costs and expenses
incurred by such Party, if any, directly related to its cooperation in the
prosecution of such action or proceeding and (c) the remainder shall be shared
by the parties, with the Party bringing the action allocated eighty percent
(80%) and the Party cooperating in such action allocated twenty percent (20%) of
such amounts.

 



 -19- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

(iii)            In the case of an action pursuant to Paragraph 9.7(i) or (ii),
BCM and LICENSEE may decide to jointly prosecute an action or proceeding after
it has been instituted by one Party. The action shall then be continued in the
name or names they both agree is expedient for efficient prosecution of such
action. Alternatively, BCM and LICENSEE may agree to jointly institute an action
against Third Party Activities in which case each of the Parties shall cooperate
with the other Party as required of a Non-Instituting Party pursuant to
Paragraph 9.7(iv). LICENSEE and BCM shall agree to the manner in which they
shall exercise control over any joint action or proceeding, providing however
that if they cannot agree, BCM shall have the right to unilaterally decide on
control. In such joint action or proceeding, the out-of-pocket costs shall be
borne equally, and any recovery or settlement shall be shared equally.

 

9.8               Consent to Settle. Neither BCM nor LICENSEE shall settle any
action covered by Paragraph 9.7 without first obtaining the consent of the other
Party, which consent will not be unreasonably withheld.

 

9.9               Defense of Infringement Claims. If any third party asserts a
claim, demand, action, suit or proceeding against LICENSEE (or any of its
Affiliates or Sublicensees), alleging that any Licensed Product, the use or
practice of the Subject Technology or Patent Rights, infringes, misappropriates,
misuses or violates, or breaches any confidence or other proprietary rights in,
the intellectual property rights of any Person (any such claim, demand, action,
suit or proceeding being referred to as and “Infringement Claim”), LICENSEE
shall promptly notify BCM in writing specifying the facts, to the extent known,
in reasonable detail. In the case of any such Infringement Claim, LICENSEE shall
assume control of the defense and shall have the exclusive right to settle any
Infringement Claim against LICENSEE without the consent of BCM; provided,
however, if such settlement requires any payment from BCM or decrease in BCM’s
rights under this Agreement, LICENSEE shall be required to obtain BCM’s consent,
which consent will not be unreasonably withheld.

 

9.10           Liability for Losses. Subject to Paragraph 16.1, BCM shall not be
liable for any losses incurred as the result of an action for infringement
brought against LICENSEE as the result of LICENSEE’s exercise of any right
granted under this Agreement. The decision to defend or not defend shall be in
LICENSEE’s sole discretion.

 

10.           TERM

 

Unless sooner terminated as otherwise provided in Section 11, the license to
employ Patent Rights and Subject Technology granted herein as part of Section 2
shall expire on a Licensed Product-by-Licensed Product and country-by-country
basis, on the later of (i) the date of expiration of the last Valid Claim of the
Patent Rights to expire that covers the sale of such Licensed Product in such
country or (ii) the first date following the tenth (10th) anniversary of the
first commercial Sale of the first Licensed Product by LICENSEE in such country
(“Term”). After such expiration, but not termination, the licenses granted to
LICENSEE pursuant to Section 2 shall survive and become perpetual, paid-in-full
(i.e., royalty-free) license in such country and with respect to such Licensed
Product.

 



 -20- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

11.           TERMINATION

 

11.1           Termination for Default. In the event of material default or
failure by LICENSEE of its overall obligations under this Agreement to perform
any of the terms, covenants or provisions of this Agreement, including failure
to make timely payment, taken as a whole, LICENSEE shall have thirty (30) days
after BCM has provided written notice of such material default or failure to
correct such default or failure. BCM shall not have the right to cancel and
terminate this Agreement if LICENSEE has cured or corrected the default or
failure before the end of such thirty (30) calendar day notice period and so
notifies BCM, stating the manner of the cure as set forth in Section 11.1(i). If
such material default or failure is not cured or corrected within such thirty
(30) day period, BCM shall have the right, at its option, to cancel and
terminate this Agreement. The failure of BCM to exercise such right of
termination, for non-payment of Royalties/fees or otherwise, shall not be deemed
to be a waiver of any right BCM might have, nor shall such failure preclude BCM
from exercising or enforcing said right upon any subsequent failure by LICENSEE.

 

(i)            Notwithstanding the foregoing, if a material default or failure
is not susceptible to cure within the cure period specified in this Section
11.1, BCM’s right of termination shall be suspended only if, and for so long as,
(i) LICENSEE has provided BCM with a written plan that is reasonably calculated
to effect a cure, (ii) such plan is reasonably acceptable to BCM, provided
acceptance of such a plan is at BCM’s sole but reasonable discretion; and (iii)
LICENSEE commits to and does carry out such plan; provided, however, that,
unless mutually agreed by the Parties in such plan, in no event shall such
suspension of the BCM’s right to terminated extend beyond sixty (60) days after
the original cure period.

 

(ii)            Notwithstanding the foregoing, if either Party is alleged to be
in material breach and disputes such termination through the dispute resolution
procedures set forth in this Agreement, then the other Party’s right to
terminate this Agreement shall be tolled for so long as such dispute resolution
procedures are being pursued by the allegedly breaching Party in good faith, and
if it is finally and conclusively determined that the allegedly breaching Party
is in material breach, then the breaching Party shall have the right to cure
such material breach after such determination within the cure period provided in
this Section 11.1.

 

11.2           Termination for Insolvency. BCM shall have the right, at its
option, to cancel and terminate this Agreement in the event that LICENSEE shall
(i) become involved in insolvency, dissolution, bankruptcy or receivership
proceedings affecting the operation of its business or (ii) make an assignment
of all or substantially all of its assets for the benefit of creditors, or in
the event that (iii) a receiver or trustee is appointed for LICENSEE and
LICENSEE shall, after the expiration of thirty (30) days following any of the
events enumerated above, have been unable to secure a dismissal, stay or other
suspension of such proceedings.

 

11.3           Termination by Licensee. LICENSEE shall have the right in its
sole discretion to terminate this Agreement upon sixty 60) days written notice
to BCM.

 

11.4           Effect of Termination. Subject to Section 10, in the event of
termination of this Agreement, but not expiration, all rights to the Subject
Technology and Patent Rights shall revert to BCM, except to the extent necessary
to exercise any surviving right or license hereunder. Except as expressly set
forth herein, at the date of any early termination of this Agreement, LICENSEE
and any Sublicensee shall immediately cease using any of the Subject Technology
and Patent Rights and LICENSEE and any Sublicensee in possession of any Subject
Technology shall immediately destroy any Subject Technology in its possession
and send to BCM a written affirmation of such destruction signed by an officer
of LICENSEE and each such Sublicensee; provided, however, that LICENSEE, its
Affiliates and Sublicensees may sell any Licensed Products actually in the
possession of LICENSEE, such Affiliates or Sublicensees on the effective date of
termination, provided that LICENSEE continues to submit royalty reports to BCM
and pays to BCM the Royalties on all such sales in accordance with Paragraph 5.3
with respect thereto and otherwise complying with the terms of this Agreement
and sell all Licensed Products within six (6) months after the effective date of
termination.

 



 -21- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

11.5           Effect of Termination on Sublicensees. LICENSEE shall provide, in
all sublicenses granted by it under this Agreement, that LICENSEE’s interest in
such sublicenses shall, at BCM’s option, terminate or be assigned to BCM upon
termination of this Agreement, provided, however, that any validly issued
sublicense in good standing on the date of termination shall survive any
termination or expiration of this Agreement provided that the Sublicensee agrees
to be bound by the applicable terms of this Agreement with respect to activities
of the Sublicensee under such sublicense.

 

11.6           No Refund. In the event this Agreement is terminated pursuant to
this Section 11, or expires as provided for in Section 10, BCM is under no
obligation to refund any payments made by LICENSEE to BCM prior to the effective
date of such termination or expiration.

 

11.7           Survival of Termination. No termination of this Agreement shall
constitute a termination or a waiver of any rights of either Party against the
other Party accruing at or prior to the time of such termination. The
obligations of Sections 4, 5, 7, 11, 13, 14, 15, 16, 17 and 18 shall survive
termination of this Agreement.

 

12.           ASSIGNABILITY

 

Without the prior written approval of BCM, which will not be unreasonably
withheld, neither this Agreement nor the rights granted hereunder shall be
transferred or assigned in whole or in part by LICENSEE to any person or entity
whether voluntarily or involuntarily, by operation of law or otherwise.
Notwithstanding the foregoing, LICENSEE may assign this Agreement and its rights
and obligations hereunder without BCM’s consent, (i) in connection with the
transfer or sale of all or substantially all of its assets or the business of
LICENSEE to which this Agreement relates, (ii) in connection with the closing of
the TapImmune Transaction or any other merger, reorganization or similar
transaction effected within nine (9) months of the Agreement Date, or (iii) to
any Affiliate; so long as, in each case, LICENSEE gives BCM prompt notice of
such action and the successor entity or Affiliate, as the case may be,
acknowledges its consent and agreement to the terms of this Agreement in writing
before or contemporaneously with such assignment; and so long as such action is
not entered into solely to satisfy creditors of LICENSEE. This Agreement shall
be binding upon and shall inure to the benefit of the respective successors,
legal representatives and assignees of each of the Parties.

 

13.           GOVERNMENTAL COMPLIANCE

 

13.1           Compliance with Applicable Laws. LICENSEE shall at all times
during the Term of this Agreement and for so long as it shall use the Subject
Technology and/or Patent Rights, or sell Licensed Products, conduct its
activities under this Agreement, and require its Sublicensees to conduct their
activities under this Agreement, in compliance in all material respects with all
laws that may control the import, export, manufacture, use, sale, marketing,
distribution and other commercial exploitation of the Subject Technology, Patent
Rights, Licensed Products or any other activity undertaken pursuant to this
Agreement.

 



 -22- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

13.2           Requirement for U.S. Manufacture. If required by U.S. law,
LICENSEE agrees that Licensed Products leased or sold in the United States shall
be manufactured substantially in the United States. BCM shall reasonably
cooperate with and assist LICENSEE, at LICENSEE’s request and expense, to obtain
waivers to such requirement.

 

13.3           Export Control Regulations. The Subject Technology is subject to,
and LICENSEE agrees to comply in all respects with, U.S. law including but not
limited to U.S. export controls under the Export Administration Regulations (15
C.F.R. Part 734 et seq.) and U.S. economic sanctions and embargoes codified in
31 C.F.R. Chapter V. LICENSEE agrees that LICENSEE bears sole responsibility for
understanding and complying with current U.S. trade controls laws and
regulations as applicable to its activities subject to this Agreement. Without
limitation on the general agreement to comply set forth in the first sentence of
this Section 13.3, LICENSEE agrees not to sell any goods, services, or
technologies subject to this Agreement, or to release or disclose or re-export
the same: (i) to any destination prohibited by U.S. law, including any
destination subject to U.S. economic embargo; (ii) to any end-user prohibited by
U.S. law, including any person or entity listed on the U.S. government’s
Specially Designated Nationals list, Denied Persons List, Debarred Parties List,
Unverified List, or Entities List; (iii) to any foreign national in the U.S. or
abroad without prior license if required; or (iv) to any user, for any use, or
to any destination without prior license if required.

 

14.           DISPUTE RESOLUTION

 

14.1           Amicable Resolution. The Parties shall attempt to settle any
controversy between them amicably. To this end, a senior executive from each
Party shall consult and negotiate to reach a solution. The Parties agree that
the period of amicable resolution shall toll any otherwise applicable statute of
limitations.

 

14.2           Failure to Amicably Resolve. If the senior executives from each
Party fail to meet or if the matter remains unresolved for a period of sixty
(60) days, then either Party may initiate proceedings to resolve such dispute in
accordance with this Section 14.2. The parties hereby irrevocably submit to the
jurisdiction of a state or federal court of competent jurisdiction in Harris
County, Texas, agree that any litigated dispute will be conducted solely in such
courts and, by execution and delivery of this Agreement, each (a) accepts,
generally and unconditionally, the jurisdiction of such court and any related
appellate court and (b) irrevocably waives any objection it may now or hereafter
have as to the venue of any such suit, action or proceeding brought in such
court or that such court is an inconvenient forum.

 

14.3           Construction and Jurisdiction. This Agreement shall be deemed to
be subject to, and have been made under, and shall be construed and interpreted
in accordance with the laws of the State of Texas. No conflict-of-laws rule or
law that might refer such construction and interpretation to the laws of another
state, republic, or country shall be considered. This Agreement is performable
in part in Harris County, Texas, and the Parties mutually agree that personal
jurisdiction and venue shall be proper in the state and federal courts situated
in Harris County, Texas, and agree that any litigated dispute will be conducted
solely in such courts.

 

15.           NOTICES

 

15.1           Addresses for Notices. All notices, reports or other
communication pursuant to this Agreement shall be sent to such Party via (i)
United States Postal Service postage prepaid, (ii) overnight courier, or (iii)
facsimile transmission, addressed to it at its address set forth below or as it
shall designate by written notice given to the other Party. Notice shall be
sufficiently made, or given and received (a) on the date of mailing or (b) when
a facsimile printer (or similar facsimile transmission technology) reflects
transmission.

 

 -23- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





 

In the case of BCM:

 

Patrick Turley 

Associate General Counsel 

Baylor College of Medicine 

One Baylor Plaza, BCM210-600D 

Houston, TX 77030 

Telephone No.  713-798-6821 

Facsimile No.  713-798-1252 

E-Mail: blg@bcm.tmc.edu

 

In the case of LICENSEE:

 

Marker Therapeutics, Inc. 

ATTN: President & CEO

33 5th Avenue N.W.

New Brighton, Minnesota

Telephone No. 651-628-9259

Facsimile No. 651-628-9507 

E-Mail: john.wilson@wilsonwolf.com

 

15.2           Use of Reference Number. Each such report, notice or other
communication shall include BLG number(s) listed on the front page of this
Agreement.

 

16.           INDEMNITY, INSURANCE & WARRANTIES

 

16.1           INDEMNITY.

 

(i)            Each Party shall notify the other of any claim, lawsuit or other
proceeding related to the Subject Technology and PATENT RIGHTS. LICENSEE agrees
that it will defend, indemnify and hold harmless BCM, its faculty members,
scientists, researchers, employees, students, officers, trustees and agents and
each of them (the “Indemnified Parties”) from and against any and all claims,
causes of action, lawsuits or other proceedings (the “BCM Claims”) filed or
otherwise instituted against any of the Indemnified Parties related directly or
indirectly to or arising out of the design, process, manufacture or use by THIRD
party of the Licensed Products even though such BCM Claims and the LIABILITIES,
costs (including, but not limited to, the payment of all reasonable attorneys'
fees and costs of litigation or other defense) related thereto result in whole
or in part from the negligence of any of the Indemnified Parties or are based
upon doctrines of strict liability or product liability; provided, however, that
such indemnity shall not apply to any BCM Claims arising from the gross
negligence or intentional misconduct of any Indemnified Party. LICENSEE will
also assume responsibility for all REASONABLE costs and expenses related to such
BCM Claims for which it is obligated to indemnify the Indemnified Parties
pursuant to this Paragraph 16.1, including, but not limited to, the payment of
all reasonable attorneys' fees and costs of litigation or other defense.

 



 -24- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

(ii)            licensee further agrees not to settle any Claim against an
IndemniFIED Party without the IndemniFIED Party’s written consent which consent
shall not be unreasonably withheld. licensee further agrees to keep THE
IndemniFIED Parties fully apprised of the BCM claims.

 

(iii)            IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY CONSEQUENTIAL,
INDIRECT, SPECIAL, INCIDENTAL, OR PUNITIVE DAMAGES ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO LOSS OF ANTICIPATED
PROFIT, FROM ITS PERFORMANCE OR NONPERFORMANCE OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, except to the extent any of the foregoing damages or losses (A) are
subject to any third party claims, or (B) are determined by a court of competent
jurisdiction to be the appropriate measure of direct damages with respect to the
matters giving rise to the claim.

 

16.2           Insurance.

 

(i)            LICENSEE shall maintain insurance with creditworthy insurance in
accordance with Applicable Laws against such risks and consistent with
prevailing business practices utilized by Person's of similar size, type and
stage of development to develop products similar to the Licensed Products and
reasonable in light of LICENSEE'S level of resources, business operations and
availability of coverage, which coverage shall not be less than: (a) worker's
compensation insurance within statutory limits, (b) general liability insurance
(with Broad Form General Liability endorsement) with limits of not less than one
million dollars ($1,000,000) per occurrence with an annual aggregate of two
million dollars ($2,000,000) and (c) upon initiation of any human clinical
study, products liability insurance, with limits of not less than three million
dollars ($3,000,000) per occurrence with an annual aggregate of five million
dollars ($5,000,000).

 

(ii)            At such time that LICENSEE receives commercialization approval
from a national regulatory body for any Licensed Product(s), LICENSEE shall for
so long as LICENSEE manufactures, uses or sells any Licensed Product(s),
maintain in full force and effect policies of (a) worker's compensation
insurance within statutory limits, (b) employers' liability insurance with
limits of not less than one million dollars ($1,000,000) per occurrence, (c)
general liability insurance (with Broad Form General Liability endorsement) with
limits of not less than twenty million dollars ($20,000,000) per occurrence with
an annual aggregate of forty million dollars ($40,000,000) and (d) products
liability insurance, with limits of not less than ten million dollars
($10,000,000) per occurrence with an annual aggregate of twenty five million
dollars ($25,000,000).

 



 -25- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

(iii)            Such coverage(s) shall be purchased from a carrier or carriers
having an A. M. Best rating of at least A- (A minus) and shall name BCM as an
additional insured. LICENSEE shall provide to BCM copies of certificates of
insurance within thirty (30) days after execution of this Agreement. Upon
request by BCM, LICENSEE shall provide to BCM copies of said policies of
insurance. It is the intention of the Parties hereto that LICENSEE shall,
throughout the Term of this Agreement and for any period in which the statute of
limitations has not expired, continuously and without interruption, maintain in
force the required insurance coverages set forth in this Paragraph 16.2. Failure
of LICENSEE to comply with this requirement shall constitute a default of
LICENSEE allowing BCM, at its option, to immediately terminate this Agreement.

 

(iv)            BCM reserves the right to request additional policies of
insurance where appropriate and commercially reasonable in light of LICENSEE’s
business operations and availability of coverage, in which case the Parties will
negotiate in good faith a mutually agreed amendment to this Section 16.2.

 

16.3           NO WARRANTY. LICENSEE ACKNOWLEDGES THAT BCM DOES NOT PROVIDE ANY
WARRANTIES AND THAT LICENSEE TAKES THE PATENT RIGHTS AND SUBJECT TECHNOLOGY ON
AN “AS IS” BASIS.

 

16.4           Disclaimer of Warranty. BCM MAKES NO WARRANTIES OR
REPRESENTATIONS, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES
OF FITNESS OR MERCHANTABILITY, REGARDING OR WITH RESPECT TO THE SUBJECT
TECHNOLOGY, PATENT RIGHTS OR LICENSED PRODUCTS AND BCM MAKES NO WARRANTIES OR
REPRESENTATIONS, EXPRESS OR IMPLIED, OF THE PATENTABILITY OF THE SUBJECT
TECHNOLOGY, PATENT RIGHTS OR LICENSED PRODUCTS OR OF THE ENFORCEABILITY OF ANY
PATENTS ISSUING THEREUPON, IF ANY, OR THAT THE SUBJECT TECHNOLOGY, PATENT RIGHTS
OR LICENSED PRODUCTS ARE OR SHALL BE FREE FROM INFRINGEMENT OF ANY PATENT OR
OTHER RIGHTS OF THIRD PARTIES. NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS
CONFERRING BY IMPLICATION, ESTOPPEL OR OTHERWISE ANY LICENSE OR RIGHTS UNDER ANY
PATENTS OF BCM OTHER THAN THE PATENT RIGHTS, REGARDLESS OF WHETHER SUCH PATENTS
ARE DOMINANT OR SUBORDINATE TO THE PATENT RIGHTS.

 

17.           CONFIDENTIALITY

 

17.1            Scope. The Receiving Party shall not, directly or indirectly,
disclose, divulge or reveal to any Third Party the Disclosing Party’s
Confidential Information without the Disclosing Party’s prior written consent
except as set forth herein. Receiving Party shall maintain the Disclosing
Party’s Confidential Information in confidence and use the same only in
accordance with this Agreement. Employees, agents or subcontractors of Receiving
Party shall be given access to the Disclosing Party’s Confidential Information
only on a legitimate “need to know” basis and after agreeing to be bound in
writing to not divulge or reveal the Disclosing Party’s Confidential
Information. The public disclosure by a Receiving Party with the permission of
the Disclosing Party of any one component of that which was identified as or
constituted the Confidential Information of the Disclosing Party shall not
prevent the other components from retaining their status as Confidential
Information and the property of the Disclosing Party.

 



 -26- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

17.2           Exclusion. Such obligation of confidentiality shall not apply to
information which the Receiving Party can demonstrate that (i) was at the time
of disclosure in the public domain; (ii) has come into the public domain after
disclosure through no fault of the Receiving Party; (iii) was known to the
Receiving Party prior to disclosure thereof by the Disclosing Party; (iv) was
lawfully disclosed to the Receiving Party by a third party which was not under
an obligation of confidence to the Disclosing Party with respect thereto; (v)
was approved for public release by prior written permission of the Disclosing
Party; (vi) is required to be submitted to a governmental agency for the purpose
of obtaining product approval, provided that the recipient will make a good
faith attempt to obtain confidential treatment of the information by such
agency; or (v) was independently developed by the Receiving Party without the
use of or reference to Confidential Information provided by the Disclosing
Party.

 

17.3           Compliance with Applicable Law. If the recipient of Confidential
Information becomes legally compelled to disclose any Confidential Information
in order to comply with Applicable Laws or with an order issued by a court or
regulatory body with competent jurisdiction, the recipient shall (x) provide
prompt written notice to the disclosing Party so that the disclosing Party may
seek a protective order or other appropriate remedy or waive its rights under
this Section 17; and (y) disclose only the portion of Confidential Information
that it is legally required to furnish; provide that, in connection with such
disclosure, the Receiving Party shall use commercially reasonable efforts to
obtain assurance that confidential treatment will be given with respect to such
Confidential Information. If any Party is required to file this Agreement with
any Governmental Authority, such Party shall redact the terms of this Agreement
to the extent possible in order to keep particularly sensitive provisions
confidential.

 

17.4           Confidentiality of Agreement. Unless otherwise provided for in
this Agreement, the Parties agree that this Agreement and its terms are to be
considered Confidential Information of both Parties. Notwithstanding the
foregoing, LICENSEE may disclose the terms of this Agreement to the extent
required by securities or other applicable laws, or rules of any recognized
stock exchange, to existing or prospective investors, acquirers, partners,
collaborators, licensees, contractors, and to LICENSEE’s accountants, attorneys
and other professional advisors, in each case on a need-to-know basis and
subject to customary confidentiality restrictions.

 

17.5           Return and Destruction. Upon the termination or expiration of
this Agreement, upon the request of the Disclosing Party, the Receiving Party
shall promptly redeliver to the Disclosing Party all Confidential Information
provided to the Receiving Party in tangible form or destroy the same and certify
in writing that such destruction occurred; provided, however, that nothing in
this Agreement shall require the alteration, modification, deletion or
destruction of computer backup tapes made in the ordinary course of business.
All notes or other work product prepared by the Receiving Party based upon or
incorporating Confidential Information of the Disclosing Party shall be
destroyed, and such destruction shall be certified in writing to the Disclosing
Party. Notwithstanding the foregoing, legal counsel to the Receiving Party shall
be permitted to retain in its files one copy of all Confidential Information to
evidence the scope of and to enforce the Party’s obligation of confidentiality
under this Section 17.

 

17.6           Prior Agreements. The provisions of this Section 17 shall
supersede and replace any prior agreements among BCM and LICENSEE and all
Confidential Information previously disclosed by the parties shall be deemed to
have been disclosed hereunder.

 

18.           ADDITIONAL PROVISIONS

 

18.1           Use of BCM Name. LICENSEE agrees that it shall not use in any way
the name of “Baylor,” “Baylor College of Medicine” or any logotypes or symbols
associated with BCM or the names of any of the scientists or other researchers
at BCM without the prior written consent of BCM.

 



 -27- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

18.2           Marking of Licensed Products. To the extent required by
Applicable Law, commercially feasible and consistent with prevailing business
practices, LICENSEE shall mark, and shall require its Sublicensees to mark, all
Licensed Products that are manufactured or sold under this Agreement with the
number of each issued patent under the Patent Rights that applies to such
Licensed Product.

 

18.3           BCM’s Disclaimers. Neither BCM, nor any of its faculty members,
scientists, researchers, employees, students, officers, trustees or agents
assume any responsibility for the manufacture, product specifications, sale or
use of the Subject Technology, Patent Rights or Licensed Products which are
manufactured by or sold by LICENSEE unless subject to other agreements between
BCM and LICENSEE.

 

18.4            Independent Contractors. The Parties hereby acknowledge and
agree that each is an independent contractor and that neither Party shall be
considered to be the agent, representative, master or servant of the other Party
for any purpose whatsoever, and that neither Party has any authority to enter
into a contract, to assume any obligation or to give warranties or
representations on behalf of the other Party. Nothing in this relationship shall
be construed to create a relationship of joint venture, partnership, fiduciary
or other similar relationship between the Parties.

 

18.5            Non-Waiver. The Parties covenant and agree that if a Party fails
or neglects for any reason to take advantage of any of the terms provided for
the termination of this Agreement or if a Party, having the right to declare
this Agreement terminated, shall fail to do so, any such failure or neglect by
such Party shall not be a waiver or be deemed or be construed to be a waiver of
any cause for the termination of this Agreement subsequently arising, or as a
waiver of any of the terms, covenants or conditions of this Agreement or of the
performance thereof. None of the terms, covenants and conditions of this
Agreement may be waived by a Party except by its written consent.

 

18.6           Reformation. The Parties hereby agree that neither Party intends
to violate any public policy, statutory or common law, rule, regulation, treaty
or decision of any government agency or executive body thereof of any country or
community or association of countries, and that if any word, sentence, paragraph
or clause or combination thereof of this Agreement is found, by a court or
executive body with judicial powers having jurisdiction over this Agreement or
any of the Parties hereto, in a final, unappealable order to be in violation of
any such provision in any country or community or association of countries, such
words, sentences, paragraphs or clauses or combination shall be inoperative in
such country or community or association of countries, and the remainder of this
Agreement shall remain binding upon the Parties hereto. In lieu of such
inoperative words, sentences, paragraphs or clauses, or combination of clauses,
there will be added automatically as part of this Agreement, a valid,
enforceable and operative provision as close to the original language as may be
possible which preserves the economic benefits to the Parties.

 

18.7           Force Majeure. No liability hereunder shall result to a Party by
reason of delay in performance caused by force majeure that is circumstances
beyond the reasonable control of the Party, including, without limitation, acts
of God, fire, flood, war, terrorism, civil unrest, labor unrest, or shortage of
or inability to obtain material or equipment.

 

18.8           Section and Paragraph Headings. The section and paragraph
headings used in this Agreement are intended for purposes of reference and
convenience only, and shall not factor into any interpretation of the Agreement.

 



 -28- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

18.9           Entire Agreement. The terms and conditions herein constitute the
entire agreement between the Parties with respect to the subject matter hereof
and shall supersede all previous agreements, whether electronic, oral or
written, between the Parties hereto with respect to the subject matter hereof,
except for the Research Collaboration Agreement which, once executed, shall not
be amended, modified or superseded in any respect by the terms of this
Agreement. No agreement of understanding bearing on this Agreement shall be
binding upon either Party hereto unless it shall be in writing and signed by the
duly authorized officer or representative of each of the Parties and shall
expressly refer to this Agreement. Except as set forth in Section 18.10,
electronic communication between the Parties shall not constitute an agreement
of understanding, unless it is subsequently reduced to writing and signed by the
duly authorized officer or representative of each of the Parties and shall
expressly refer to this Agreement.

 

18.10        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. Counterpart signature pages delivered
by facsimile or similar electronic transmission (including via e-mail in PDF
format) shall be deemed binding as originals.

 

[Signatures follow on next page.]


 

 



 -29- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement in multiple originals by their duly authorized officers and
representatives on the respective dates shown below, but effective as of the
Agreement Date.

 

 

MARKER THERAPEUTICS, INC.   BAYLOR COLLEGE OF MEDICINE                     Name:
/s/ John Wilson   Name: /s/ Adam Kuspa, Ph.D.   John Wilson     Adam Kuspa,
Ph.D.           Title:   Chief Executive Officer   Title: Senior Vice President
and Dean of Research           Date:  3/14/2018   Date:  3/23/18

  

 -30- 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

Appendix A

BCM’s Patent Applications and Patents

 

Law Firm Ref. No. 

BCM Ref. No.

 

Title and Patent Number 

(if issued)

 

Country Developer(s) Appln. No. Filing Date and Issue Date Assignment Priority
Information

HO-P03681US0

  

BLG 10-001 

BLG 10-048 

GENERATION OF CTL LINES WITH SPECIFICITY AGAINST MULTIPLE TUMOR ANTIGENS US Ann
Marie Leen, Cliona Rooney; Ulrike Gerdemann; Juan Vera

61/236,261

 

Expired 

24-Aug-2009 BCM n/a

BAYM.P0016US

  

BLG 10-001 

BLG 10-048 

GENERATION OF CTL LINES WITH SPECIFICITY AGAINST MULTIPLE TUMOR ANTIGENS OR
MULTIPLE VIRUSES US Leen, Ann M.; Gerdemann, Ulrike; Rooney, Cliona; Vera Valdes
Juan F.; Wilson, John R. 12/862,409 24-Aug-2010 BCM; Wilson Wolf

USAN 61/236,261

 

Filing Date: 24-Aug-2009

 

BAYM.P0016US.C1

  

BLG 10-001 

BLG 10-048 

GENERATION OF CTL LINES WITH SPECIFICITY AGAINST MULTIPLE TUMOR ANTIGENS OR
MULTIPLE VIRUSES US Leen, Ann M.; Gerdemann, Ulrike; Rooney, Cliona; Vera Valdes
Juan F.; Wilson, John R. 15/246,241 24-Aug-2016 BCM; Wilson Wolf

USAN 12/862,409 and USAN 61/236,261

 

Filing Date: 24-Aug-2009

 

BAYM.P0016WO

  

BLG 10-001 

BLG 10-048 

GENERATION OF CTL LINES WITH SPECIFICITY AGAINST MULTIPLE TUMOR ANTIGENS OR
MULTIPLE VIRUSES PCT Leen, Ann M.; Gerdemann, Ulrike; Rooney, Cliona; Vera
Valdes Juan F.; Wilson, John R. PCT/US2010/046505 24-Aug-2010 BCM; Wilson Wolf

USAN 61/236,261

 

Filing Date: 24-Aug-2009

 

BAYM.P0016EP

 

BLG 10-001 

BLG 10-048 

GENERATION OF CTL LINES WITH SPECIFICITY AGAINST MULTIPLE TUMOR ANTIGENS OR
MULTIPLE VIRUSES

 

EP Patent No. 2470644

 

EP Leen, Ann M.; Gerdemann, Ulrike; Rooney, Cliona; Vera Valdes Juan F.; Wilson,
John R. EP 10814245.6

24-Aug-2010

 

Issue Date: 21-Sep-2016

 

BCM; Wilson Wolf

USAN 61/236,261

 

Filing Date: 24-Aug-2009

 

 



 1 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.





 

Law Firm Ref. No. 

BCM Ref. No.

 

Title and Patent Number 

(if issued)

 

Country Developer(s) Appln. No. Filing Date and Issue Date Assignment Priority
Information

BAYM.P0016ECH



 

BLG 10-001 

BLG 10-048 

GENERATION OF CTL LINES WITH SPECIFICITY AGAINST MULTIPLE TUMOR ANTIGENS OR
MULTIPLE VIRUSES CH Leen, Ann M.; Gerdemann, Ulrike; Rooney, Cliona; Vera Valdes
Juan F.; Wilson, John R. 10814245.6 24-Aug-2010 BCM; Wilson Wolf  

BAYM.P0016EDE



 

BLG 10-001 

BLG 10-048

GENERATION OF CTL LINES WITH SPECIFICITY AGAINST MULTIPLE TUMOR ANTIGENS OR
MULTIPLE VIRUSES DE Leen, Ann M.; Gerdemann, Ulrike; Rooney, Cliona; Vera Valdes
Juan F.; Wilson, John R. 10814245.6 24-Aug-2010 BCM; Wilson Wolf  

BAYM.P0016EDK

 

BLG 10-001 

BLG 10-048

GENERATION OF CTL LINES WITH SPECIFICITY AGAINST MULTIPLE TUMOR ANTIGENS OR
MULTIPLE VIRUSES DK Leen, Ann M.; Gerdemann, Ulrike; Rooney, Cliona; Vera Valdes
Juan F.; Wilson, John R. 10814245.6 24-Aug-2010 BCM; Wilson Wolf  

BAYM.P0016EFR



 

BLG 10-001 

BLG 10-048

GENERATION OF CTL LINES WITH SPECIFICITY AGAINST MULTIPLE TUMOR ANTIGENS OR
MULTIPLE VIRUSES FR Leen, Ann M.; Gerdemann, Ulrike; Rooney, Cliona; Vera Valdes
Juan F.; Wilson, John R. 10814245.6 24-Aug-2010 BCM; Wilson Wolf  

 



 2 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

Law Firm Ref. No. 

BCM Ref. No.

 

Title and Patent Number 

(if issued)

 

Country Developer(s) Appln. No. Filing Date and Issue Date Assignment Priority
Information

BAYM.P0016EGB

  

BLG 10-001 

BLG 10-048

GENERATION OF CTL LINES WITH SPECIFICITY AGAINST MULTIPLE TUMOR ANTIGENS OR
MULTIPLE VIRUSES GB Leen, Ann M.; Gerdemann, Ulrike; Rooney, Cliona; Vera Valdes
Juan F.; Wilson, John R. 10814245.6 24-Aug-2010 BCM; Wilson Wolf  

BAYM.P0016EIE

  

BLG 10-001 

BLG 10-048 

GENERATION OF CTL LINES WITH SPECIFICITY AGAINST MULTIPLE TUMOR ANTIGENS OR
MULTIPLE VIRUSES IE Leen, Ann M.; Gerdemann, Ulrike; Rooney, Cliona; Vera Valdes
Juan F.; Wilson, John R. 10814245.6 24-Aug-2010 BCM; Wilson Wolf  

BAYM.P0016ENL

 

BLG 10-001 

BLG 10-048 

GENERATION OF CTL LINES WITH SPECIFICITY AGAINST MULTIPLE TUMOR ANTIGENS OR
MULTIPLE VIRUSES NL Leen, Ann M.; Gerdemann, Ulrike; Rooney, Cliona; Vera Valdes
Juan F.; Wilson, John R. 10814245.6 24-Aug-2010 BCM; Wilson Wolf  

BAYM.P0016ENO

  

BLG 10-001 

BLG 10-048

GENERATION OF CTL LINES WITH SPECIFICITY AGAINST MULTIPLE TUMOR ANTIGENS OR
MULTIPLE VIRUSES NO Leen, Ann M.; Gerdemann, Ulrike; Rooney, Cliona; Vera Valdes
Juan F.; Wilson, John R. 10814245.6 24-Aug-2010 BCM; Wilson Wolf  

BAYM.P0016ESE

  

BLG 10-001 

BLG 10-048

GENERATION OF CTL LINES WITH SPECIFICITY AGAINST MULTIPLE TUMOR ANTIGENS OR
MULTIPLE VIRUSES SE Leen, Ann M.; Gerdemann, Ulrike; Rooney, Cliona; Vera Valdes
Juan F.; Wilson, John R. 10814245.6 24-Aug-2010 BCM; Wilson Wolf  

 



 3 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

Law Firm Ref. No. 

BCM Ref. No.

 

Title and Patent Number 

(if issued)

 

Country Developer(s) Appln. No. Filing Date and Issue Date Assignment Priority
Information

BAYM.P0016EP.D1

  

BLG 10-001 

BLG 10-048 

GENERATION OF CTL LINES WITH SPECIFICITY AGAINST MULTIPLE TUMOR ANTIGENS OR
MULTIPLE VIRUSES EP Leen, Ann M.; Gerdemann, Ulrike; Rooney, Cliona; Vera Valdes
Juan F.; Wilson, John R. EP 16180607.0 24-Aug-2010 BCM; Wilson Wolf

USAN 61/236,261 

Filing Date: 24-Aug-2009

BAYM.P0059US.P1

  

BLG 10-048 

PEPMIXES TO GENERATE MULTIVIRAL CTLS WITH BROAD SPECIFICITY US Ann Marie Leen,
Cliona Rooney, Ulrike Gerdemann, Juan F. Vera Valdes

61/596,875 

Expired

09-Feb-2012 BCM n/a

BAYM.P0059WO

  

BLG 10-048 

PEPMIXES TO GENERATE MULTIVIRAL CTLS WITH BROAD SPECIFICITY PCT Ann Marie Leen,
Cliona Rooney, Ulrike Gerdemann, Juan F. Vera Valdes PCT/US2013/025342
08-Feb-2013 BCM

USAN 61/596,875 

Filing Date: 

09-Feb-2012

BAYM.P0059US



 

BLG 10-048 

PEPMIXES TO GENERATE MULTIVIRAL CTLS WITH BROAD SPECIFICITY US Ann Marie Leen,
Cliona Rooney, Ulrike Gerdemann, Juan F. Vera Valdes 14/377,825 08-Aug-2014 BCM

USAN 61/596,875 

Filing Date: 

09-Feb-2012

BAYM.P0059US.C1

  

BLG 10-048 

 PEPMIXES TO GENERATE MULTIVIRAL CTLS WITH BROAD SPECIFICITY US Ann Marie Leen,
Cliona Rooney, Ulrike Gerdemann, Juan Vera   15/905,176 26-Feb-2018 BCM

USAN 61/596,875 

Filing Date: 

09-Feb-2012

 



 4 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

Law Firm Ref. No. 

BCM Ref. No.

 

Title and Patent Number 

(if issued)

 

Country Developer(s) Appln. No. Filing Date and Issue Date Assignment Priority
Information

BAYM.P0059EP



 

BLG 10-048 

PEPMIXES TO GENERATE MULTIVIRAL CTLS WITH BROAD SPECIFICITY EP Ann Marie Leen,
Cliona Rooney, Ulrike Gerdemann, Juan F. Vera Valdes EP 13746524.1 08-Feb-2013
BCM

USAN 61/596,875 

Filing Date: 

09-Feb-2012

BAYM.P0168US.P1



 

BLG 16-019 

BLG 16-100 

IMMUNOGENIC ANTIGEN IDENTIFICATION FROM A PATHOGEN AND CORRELATION TO CLINICAL
EFFICACY US Ann Marie Leen, Paibel Aguayo-Hiraldo, Ifigeneia Tzannou

62/220,884

Expired

18-Sep-2015 BCM n/a

BAYM.P0168WO



 

BLG 16-019 

BLG 16-100 

IMMUNOGENIC ANTIGEN IDENTIFICATION FROM A PATHOGEN AND CORRELATION TO CLINICAL
EFFICACY PCT Ann Marie Leen, Paibel Aguayo-Hiraldo, Ifigeneia Tzannou, Juan F.
Vera Valdes PCT/US2016/052487 19-Sep-2016 BCM

USAN 62/220,884 

Filing Date: 

18-Sep-2015

  

 5 

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

Appendix B

Subject Technology

 

List of Subject Technology to be sent by BCM to LICENSEE.

 

1.BLG 10-001, entitled “Generation of CTL Lines with Specificity Against
Multiple Tumor Antigens or Multiple Viruses”

 

2.BLG 10-048, entitled “ Pepmixes to Generate Multiviral CTLs with Broad
Specificity”

 

3.BLG 16-019, entitled “Immunogenic Antigen Identification from a Pathogen and
Correlation to Clinical Efficacy”

 

4.BLG 16-100, entitled “Immunogenic Antigen Identification from a Pathogen and
Correlation to Clinical Efficacy”

  

   

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

Appendix C 

Royalty Report

 



BLG #: _____________________     Licensee: _____________________     Reporting
Period: _____________________     Prepared By _____________________ Date:
_____________________ Approved By _____________________ Date:
_____________________



 

Please prepare a separate report for each product line. Then combine all product
lines into a summary report.

 

Product Line Code (SKU): ________________________

 

      Country Units
Sold Exchange
Rate Total
Billings
(USD) Gross
Sales
(USD) Less
Deductions*
(USD) Net
Sales
(USD) Royalty
Rate Royalty
Amount USA                 Canada                 Europe                        
                                              Japan                 Other      
                                                                               
  Total               $ Net Royalty Payable (USD)           $ Sublicensing
Revenue (USD)           $ Other Payments- Milestones, Minimum Royalties,
Maintenance Fees (USD) $                   Total Payment Due (USD)           $

 

*Deduction Description:

 

   

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

APPENDIX D

FORM OF INVOICE

 

[image_001.jpg] 

Baylor Licensing Group

One Baylor Plaza

BCM210-600D

Houston, TX 77030

Phone: 713-798-6821

Fax: 713-798-1252



 

INVOICE

  

 

DATE

 

 

 

RE: XXXXXXXXXXXXX Fee               BLG #

 

Dear:

 

Please let this letter serve as an INVOICE for the XXXXXXXXXX fee of $XXXX for
the above-referenced technology, as stated in the License Agreement, between
LICENSEE and Baylor College of Medicine. Please include interest per paragraph
3.5 of the license agreement.

 

Please make the check payable to Baylor College of Medicine Please address
payment to the address listed below and include BLG ref XX-XXX on all payments.

 

Should you choose to send payment via wire; I have attached a copy of our wire
transfer instructions for your convenience.

 

Baylor College of Medicine

Licensing Group

P.O. Box 301207

Dallas, TX 15303-1207

 

I appreciate your attention to this matter.

 

Best regards,

 

Nellie Villarreal 

Administrative Coordinator

/nv

 

   

CONFIDENTIAL TREATMENT REQUESTED BY MARKER THERAPEUTICS, INC.

 

Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. A complete copy of this document has been filed separately with the
Securities and Exchange Commission.



 

ALL WIRE TRANSFER FEES ARE TO BE PAID BY THE SENDER (NOT BAYLOR COLLEGE OF
MEDICINE).

 

Wire Instructions (Incoming)

 

 

 

[***REDACTED***]

 

 

   



 



 